DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 09/14/2022 has been entered. Claims 39-41 and 43 have been amended and claims 44-48 have been newly added. Thus, claims 7-8, 24, 28-35 and 37-48 are currently pending. Claims 24, 28 and 34-35 are withdrawn from further consideration.
Accordingly, claims 7-8, 29-33 and 37-48 are under examination.


Withdrawn Rejections and Allowable Subject Matter
Claims 39-40 have been amended to recite that the composition comprises less than 500 ppm of Z-1234ze. Applicant has presented the following persuasive arguments in the Remarks 08/15/2022 on why the instantly claimed compositions that comprises less than 500 ppm of Z-1234ze are unobvious over Singh and Minor:

    PNG
    media_image1.png
    228
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    174
    599
    media_image2.png
    Greyscale

Hence, a skilled artisan would not have been motivated to combine Singh and Minor and lower the amount of Z-HFO-1234ze to the claimed amount of less than amount 500 ppm to arrive at the instantly claimed compositions. Accordingly, the 103 rejection of the record has been withdrawn.
The allowable subject matter presented in the Office Action 09/06/2022 has been withdrawn in view of the 103 rejections below.

Newly Applied Claim Objections
Claims 29, 39-40, 43 and 47-48 are objected to because of the following informalities:  the claims have to be rewritten by first listing each components of the composition followed by the applied amount as wherein clause to place the claim in a clear form. For example, Applicant is advised to amend the claim as follows:
A refrigerant composition comprising E-1,3,3,3-tetrafluoropropene (HFO-1234ze(E)), Z-1,3,3,3-tetrafluoropropene (HFO-1234ze(Z)), 1,1,1,3,3-pentafluoropropane (HFC- 245fa), 3,3,3-trifluoropropene (HFO-1243zf) and 1,1,1,2,2- pentafluoropropane (HFC-245cb) and 2,3,3,3-tetrafluoropropene (HFO-1234yf), 
wherein the amount of HFO-1234ze(E) is about 99 to 99.99 mole percent, the amount of HFO-1234ze(Z) is less than about 500 ppm, and the amount of HFO-1234yf is between 0.1 mole and 0.9 mole percent.
Claim 46 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8, 29-33, 37-43 and 45-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recited amount of each component, i.e. ppm and mole percent, in the compositions of claims 29, 37, 39-44 and 47-48 are rendered vague and indefinite because it is not clear what each amount is based upon. Is it based on the total amount of the entire composition or does the amount refer to the purity of the individual components? For purpose of examination, the claimed amount of each component is interpreted as being based on the entire amount of the composition.
Claims 29, 39-41 and 43 recite that the composition comprises between 0.1 mole and 0.9 mole percent 2,3,3,3-tetrafluoropropene (HFO-1234yf) and about 99 to 99.99 mole percent of HFO-1234ze(E) (claims 29, 39 and 43); between 0.01 mole and 0.5 mole percent 2,3,3,3-tetrafluoropropene (HFO-1234yf) and about 99 to 99.99 mole percent of HFO-1234ze(E) (claim 40); or between 0.1 mole and 0.5 mole percent 2,3,3,3-tetrafluoropropene (HFO-1234yf) and about 99 to 99.99 mole percent of HFO-1234ze(E) (claim 41) that render the claims indefinite for the following reasons: 
the combined amount of HFO-1234ze(E) and HFO-1234yf in claims 29, 39 and 43 when HFO-1234ze(E) is 99.99 totals to above 100 mole%, i.e. between 100.09 (99.99+0.1) and 100.89 (99.99+0.9), however a composition can only comprise a total of 100mol% (Applicant is advised that amending the amounts of HFO-1234ze(E) and HFO-1234yf to total 100 mole% would still be indefinite because there are other components present in the claimed composition);
the combined amount of HFO-1234ze(E) and HFO-1234yf in claim 40 when HFO-1234ze(E) is 99.99 and HFO-1234yf is 0.01 totals to 100 mole%, however, it is unclear how the composition can also comprise the other claimed components if both HFO-1234ze(E) and HFO-1234yf are present in 100 mole%; and
the combined amount of HFO-1234ze(E) and HFO-1234yf in claim 43 when HFO-1234ze(E) is 99.99 totals to above 100 mole%, i.e. between 100.09 (99.99+0.1) and 100.499 (99.99+0.5), however a composition can only comprise a total of 100mol%.
Claims 37 recites the limitation “at least one of 1,1,1-trifluoroethane (HFC-143a) in an amount…” is indefinite as it appears to be incomplete because at least one is used for more than one selections but in the limitation only component, HFC-143a, is recited. 
Claim 37 recites the limitation " 1,1-difluoroethane (HFC-152a)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 42 recites between 0.05 and 0.25 mole percent HFO-1233zd(Z) that renders the claim vague and indefinite. The claim is dependent on claim 29 and the amount of combined HFO-1234ze(E), HFO-1234yf and HFO-1233zd(Z) is above 100 mole%. 
Claims 7-8, 30-33 and 37-38, 41-42 and 45-46 are also rendered indefinite for depending on claim 29.

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 44 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5).
Ashrae teaches refrigerant compositions as follows:

    PNG
    media_image3.png
    108
    381
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    34
    381
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    188
    507
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    36
    468
    media_image6.png
    Greyscale

The presence of HFO-1234ze(Z) in the claimed composition is not required because of the limitation “less than 500 ppm HFO-1234ze(Z)” which encompasses 0 ppm HFO-1234ze(Z). The above compositions of Ashrae do not contain HFO-1234ze(Z) and thus read on the claimed composition.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 37-41, 43 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006).
Regarding claims 29, 37-41, 43 and 45, Ashrae teaches a list of refrigerants that include HFO-1234ze(E), 1234yf, HFC-245fa and some of the recited compounds in the Markush groups (the compounds after “selected from the group consisting of”) and in the dependent claims.
Ashrae fails to teach HFO-1243zf and HFC-245cb as refrigerants, however the deficiency is cured by Lai and EngineeringToolBox.
Lai and EngineeringToolBox teach HFO-1243zf and HFC-245cb, respectively, as refrigerants.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) combining prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Hence combining the compounds of Ashrae, Lai and EngineeringToolBox as instantly claimed, a skilled artisan would have a reasonable expectation of success in arriving at a composition blend used as refrigerant. Similarly, the preamble of each claim and the instant specification state that the claimed compositions are refrigerants and thus is obvious over the combination of Ashrae, Lai and EngineeringToolBox.
Furthermore, the references fail to teach the claimed amount of HFO-1234ze(E) and HFO-1234yf. However, in the absence of criticality of using the claimed amount, any amount of HFO-1234ze(E) and HFO-1234yf used in the composition obtained by combining Ashrae, Lai and EngineeringToolBox, including the claimed amounts, a skilled artisan would still have a reasonable expectation of success in obtaining refrigerant composition.
Finally, the presence of HFO-1234ze(Z) in the claimed compositions is not required because of the limitation “less than 500 ppm HFO-1234ze(Z)” which encompasses 0 ppm HFO-1234ze(Z). None of Ashrae, Lai and EngineeringToolBox lists that HFO-1234ze(Z) isomer is a refrigerant. The only isomer listed is HFO-1234ze(E). Thus a skilled artisan would not have been motivated to use HFO-1234ze(Z) when combining Ashrae, Lai and EngineeringToolBox.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 29, 39-40 and 43 in view of the combination of Ashrae, Lai and EngineeringToolBox.

Claim(s) 7-8, 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006) as applied to claim 29 above, and further in view of Araner (“Advanced refrigerants R1233zd as substitute of R123”, published Jun. 14, 2018, pages 1-9).
The teachings of Ashrae, Lai and EngineeringToolBox have been set forth above.
Regarding claims 7-8, 30 and 42, the references fail to teach or suggest HFO-1233zd. However, Araner teaches that HCFO-1233zd is also used as a refrigerant. Hence, in view of KSR prong (A), a skilled artisan would have a reasonable expectation of success in arriving at refrigerant composition by combining Ashrae, Lai, EngineeringToolBox and Araner. 
Regarding claim 42, the references fail to teach the amount of HCFO-1233zd(Z), however, in the absence of criticality of using the claimed amount, any amount of HCFO-1233zd(Z) used in the composition obtained by combining Ashrae, Lai, EngineeringToolBox and Araner, including the claimed amount, a skilled artisan would still have a reasonable expectation of success in obtaining a composition that can be used as a refrigerant.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 7-8, 30 and 42 in view of the combination of Ashrae, Lai, EngineeringToolBox and Araner.
	
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5) in view of Lai (Lai, N. A. “Thermodynamic properties of HFO-1243zf and their application in study on a refrigeration cycle” Applied Thermal Engineering 70 (2014) 1-6) and EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006) as applied to claim 29 above, and further in view of Bitzer (“Refrigerant Report 20”, Oct. 17, 2018, pages 1-49).
The teachings of Ashrae, Lai and EngineeringToolBox have been set forth above.
Regarding claims 31-33, the references fail to teach the use of lubricants, however, the deficiency is cured by Bitzer.
Bitzer teaches the use of lubricants in combination with refrigerants. An ordinary skilled in the art would understand that the use of lubricants is common in the refrigerant composition to maintain or improve equipment performance and reliability where refrigerants are used. Bitzer teaches that polyol ester (POE) and polyalkylene glycol (PAG) based lubricants are compatible for systems with HFC and HFO refrigerants (page 40). Accordingly a skilled artisan would have been motivated to use the lubricants of Bitzer in the refrigerant composition obtained by the combination of Ashrae, Lai and EngineeringToolBox. 
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the composition of claims 31-33 in view of the combination of Ashrae, Lai, EngineeringToolBox and Bitzer.


Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Ashrae (“Ashrae Refrigerant Designations”, Published Oct. 18, 2018, pages 1-5) in view of EngineeringToolBox (“Refrigerants - Common refrigerants - methane series, ethane series, propane series, cyclic organic compounds, zeotropic blends, azeotropic blends and organic compounds” Feb. 28, 2006).
Regarding claims 47-48, Ashrae teaches a list of refrigerants that include HFO-1234ze(E), 1234yf and other claimed compounds except for HFC-245cb. 
Ashrae fails to teach HFC-245cb as refrigerant, however the deficiency is cured by EngineeringToolBox.
EngineeringToolBox teaches that HFC-245cb can be use as a refrigerant.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (A) combining prior art elements according to known methods to yield predictable results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Hence combining the compounds of Ashrae and EngineeringToolBox as instantly claimed, a skilled artisan would have a reasonable expectation of success in arriving at a composition blend used as refrigerant. Similarly, the preamble of each claim and the instant specification state that the claimed compositions are refrigerants and thus is obvious over the combination of Ashrae and EngineeringToolBox.
Furthermore, the references fail to teach the claimed amount of HFO-1234yf. However, in the absence of criticality of using the claimed amount, any amount of HFO-1234yf used in the composition obtained by combining Ashrae and EngineeringToolBox, including the claimed amount, a skilled artisan would still have a reasonable expectation of success in obtaining a refrigerant composition.
Finally, the presence of HFO-1234ze(Z) in the claimed compositions is not required because of the limitation “less than 500 ppm HFO-1234ze(Z)” which encompasses 0 ppm HFO-1234ze(Z). None of Ashrae and EngineeringToolBox list that HFO-1234ze(Z) isomer is a refrigerant. The only isomer listed is HFO-1234ze(E). Thus a skilled artisan would not have been motivated to use HFO-1234ze(Z) when combining Ashrae, Lai and EngineeringToolBox.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to arrive at the compositions of claims 47-48 in view of the combination of Ashrae and EngineeringToolBox.


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. AHRI (“2017 Standard for Specifications for Refrigerants”, Sept. 2017, pages 1-31) teaches refrigerant compositions that read on claim 44 such as blends R-442A and B, R-445A, R-446A, R-447A and B, R-448A, R-450A, R-456A, R-459A, R-460A and B, R-515A.

Allowable Subject Matter
The subject matter of claim 46 is free of prior art. The closest prior art references and their teachings have been set forth above, however they fail to teach or suggest the composition of claim 46.

Conclusion
	Claims 7-8, 29-33, 37-43 and 45-48 are allowed and claim 44 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622